Citation Nr: 0114660	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for speech disorder, 
evaluated as 30 percent disabling, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  He died on February [redacted], 1998.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for speech disorder for purposes of accrued benefits.

There is no issue as to substantial completeness of the 
application for benefits.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5102).  VA has also secured 
all VA records that have been indicated are pertinent to this 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the appellant had been 
advised of the evidence that would be necessary to 
substantiate this claim by means of the statement of the case 
which were issued during the appellate process.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
claim have been satisfied.



FINDINGS OF FACT

1.  The claim of entitlement to an increased evaluation for 
speech disorder was pending on the dated of the veteran's 
death.

2.  There is no medical evidence of record showing that the 
veteran's service-connected speech disorder alone resulted in 
considerable social or industrial impairment, or occupational 
or social impairment with reduced reliability and 
productivity to more closely approximate the criteria for a 
50 percent disability rating under the VA rating schedule.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for speech disorder are not met on an accrued basis. 38 
U.S.C.A. §§ 1155, (West 1991); Veterans Claims Assistance Act 
of 2000, pub. No. 106-475, §  4, 114 Stat. 2096 (2000)(to be 
codified at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.321, 3.1000, 
Part 4, Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the veteran's death, he had initiated a claim 
of entitlement to an increased evaluation for speech 
disorder, rated as 30 percent disabling.  Although the 
veteran's claim terminated with his death in February 1998, 
the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitted a timely claim 
for accrued benefits. 38 U.S.C.A. § 5121 (West 1991); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while 
the appellant's claim for accrued benefits in this appeal is 
separate from the claim for entitlement to an increased 
evaluation that the veteran filed prior to his death, the 
accrued benefits claim is "derivative of" the veteran's 
claim and, by statute, the appellant takes the veteran's 
claim as it stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  In the instant case, the 
veteran died in February 1998, and the appellant's claim for 
accrued benefits was received in January 1999.  See 38 
U.S.C.A. § 5121(a) (West 1991); 38 C.F.R. § 3.1000 (2000).

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death.  Id.  Here, the appellant, the veteran's 
wife, is advancing essentially the same claim, for accrued 
benefit purposes, which the veteran had pending at the time 
of his death.

The appellant is seeking, for accrued benefit purposes, an 
increased rating for speech disorder.  Disability evaluations 
are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2000).  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.10 (2000).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).

The veteran's speech disorder was evaluated by analogy to 
anxiety disorder.  Diagnostic code 9400, generalized anxiety 
disorder, which provides a  50 percent disability evaluation 
where there is objective evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2000)(as revised, 
effective November 7, 1996).

A 30 percent evaluation is provided where there is objective 
evidence of occupational and social impairment with decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

During the pendency of this appeal, the rating criteria for 
neuropsychiatric disability were revised.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise).

Prior to November 7, 1996, the schedular criteria provided 
that a 50 percent disability was assigned where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).

Upon review of the criteria in the context of this case, the 
Board finds that neither the old or the new rating criteria 
is more favorable to the appellant since the veteran's speech 
disorder is not shown by the evidence in the claims folder at 
the date of his death to meet the criteria for a disability 
rating greater than 30 percent under either the old or new 
criteria.  The evidence in the claims folder on the date of 
the veteran's death shows that the veteran was a resident at 
private health care center.  A letter dated January 1992 from 
R. Bielawski, M.D., a physician at this facility, indicates 
that the veteran's primary diagnosis was Parkinson's Disease 
with marked dementia, and that he was minimally 
communicative.  Notwithstanding his minimal communicative 
skills, a VA psychiatric examination was conducted in April 
1992.  The axis I diagnoses were severe presenile dementia, 
probably Alzheimer's type, Parkinson's syndrome, and 
"[h]istory of anxiety disorder, which is difficult to assess 
at the moment because of the patient's almost total 
vegetative existence."  On Mental status examination, the 
veteran was mute, nonresponsive to all questions, staring 
blankly throughout the interview.  Historically, it was noted 
that the veteran fought in the Battle of the Bulge and that, 
on his return from Europe, he was found to have stuttering 
along with anxiety.  The veteran's wife reported that the 
veteran has been unable to communicate sensibly for the past 
2 years, and that he has spent most his time under nursing 
home care.  In a letter dated August 1995, Dr. Bielawski 
stated that the veteran was "fully non-verbal as a result of 
Parkinson's Disease and accompanying dementia."  As the 
evidence shows that the veteran was unable to speak due to 
Parkinson's Disease, the Board finds that it cannot 
reasonably be said that the veteran's speech disorder 
resulted in psychiatric or anxiety symptoms that meet the 
criteria for increase.

We note that, in an effort to substantiate the claim for 
increase, the appellant obtained a private psychiatric 
opinion dated December 1997 from F.J. Genova, M.D.  This 
physician reviewed the veteran' clinical history with the 
appellant and concluded that, in pertinent part, the veteran 
has "social impairment with reduced reliability and 
productivity with marked flattening of affect, marked loss of 
speech, marked impairment in snort and long term memory, 
impaired judgment, impaired abstract thinking and disturbance 
in his motivation and mood" due in significant part to 
Parkinson's Disease and/or dementia, but that it was possible 
the veteran's premorbid anxiety/neurosis contributed to his 
current psychiatric impairment.  The physician noted that, 
due to the veteran's inability to communicate "it is 
virtually impossible to definitively include or exclude these 
diagnoses [Anxiety Disorder NOS, Depressive Disorder NOS, and 
Stuttering] as cause of his current impairment."

Again, this private psychiatric report does not establish 
that the appellant's current symptoms are due to his service-
connected speech disorder; but rather suggests that it is a 
possibility, which is impossible to establish because the 
appellant is completely unable to communicate.

The evidence discussed above, along with the health care 
center treatment notes, does not show that the veteran's 
service connected speech disorder, rated by analogy to 
anxiety, resulted in considerable social or industrial 
impairment, or occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
outlined in the revised rating criteria.  Accordingly, the 
rating criteria are not met and the preponderance of the 
evidence is against the claim.  For the reasons discussed 
above, the evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that the veteran's service-connected speech disorder 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for speech disorder for purposes of 
accrued benefits is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

